 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANYandBUFFALO DISTRICT WESTINGHOUSE SALARIED EMPLOYEESASSOCIATIONCase No. R4045.-Decided September 23, 1940Jurisdiction:electrical product distribution industryInvestigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union, request that certification be obtained ;election necessary.Unit Appropriate for Collective Bargaining:salaried employees below a super-visory capacity at the Buffalo Administrative District of the Company.Mr. William E. hhu ller,of Pittsburgh, Pa., for the Company.Mr. R. W. Allison,of Pittsburgh, Pa., for the Association.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 8, 1940, Buffalo District Westinghouse Salaried Em-ployeesAssociation, herein called the Association, filed with theRegional Director for the Third Region (Buffalo, New York) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees in the Buffalo Administra-tiveDistrict ofWestinghouse Electric & Manufacturing Company,Buffalo, New York, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On August 21,1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9'(c) of the Act and Article III, Section3,ofNationalLabor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized the Re-gionalDirector to conduct it and to provide for an appropriatehearing upon due notice.On August 23, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Asso-27 N. L. R. B., No. 86.403 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDciation,United Electrical, Radio and Machine Workers of America,and International Brotherhood of Electrical Workers.Pursuant tothe notice, a hearing was held on September 6, 1940, at Buffalo,New York, before Edward D. Flaherty, the Trial Examiner duly'designated by the Board.United Electrical, Radio and MachineWorkers of America appeared at the hearing by its representativebut stated that it did not wish to intervene in the proceedings.TheCompany and the Association. were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a Pennsylvania corporation maintaining a divisioncalled Buffalo Administrative District with offices at Buffalo, NewYork.During 1939, the Buffalo Administrative District sold prod-ucts valued at approximately $3,717,000.The raw materials usedby the Company in filling orders is secured from a number of Statesother than New York. The Company- employs approximately 105employees in its Buffalo Administrative District.H. THE ORGANIZATION INVOLVEDBuffalo DistrictWestinghouse Salaried Employees Association isa labor organization affiliated with the Federation of WestinghouseEmployees' Associations.It admits to membership all salaried em-ployees in the Buffalo Administrative District of the Company,excluding supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONOn July 1, 1940, the Association wrote to the Company claimingto represent a majority of the salaried employees in the Buffalo Ad-ministrative District and requested exclusive recognition.The Com-pany replied that it would not grant exclusive, recognition to 'theAssociation until it had been certified by the Board.A 'statementof the Regional Director introduced at the hearing shows that the WEISTINGHOUS,E ELECTRIC & MANUFACTURING COMPANY 405Association represents a substantial number of employees, in theunit which it claims to be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECTOF THEQUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to'lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Association urges that'all salaried employees below 'a super-visory capacity in the Buffalo Administrative District of the Com-pany constitute a unit appropriate for the purposes of collective bar-gaining.The Company stated that it had no objection to this unit.We find that all salaried employees below a supervisory capacityin the Buffalo Administrative District of the Company constitutea unit appropriate for the purpose of collective bargaining and thatsaid unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The parties agreed at the hearing that inthe event that the Board directed an election, eligibility of employeesto vote should be determined by the Company's pay roll immediatelypreceding the date of the Direction.We will direct that the em-ployees eligible to vote shall be those employees in the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of the Direction herein, including employees who didnot work during such pay-roll period because they wei e ill or onvacation and employees who were then or have since been temporarilylaid off, but excluding those who have since quit or been dischargedfor cause.The Regional Director's statement shows that 68 employees in the, proposed unit havesignedmembership application cards in the AssociationThere are approximately 90employ ees in such unit 406DECISIONS OF _ NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW'-1.A question affectingcommerce hasarisen concerning the repre-sentation of employees in the Buffalo Administrative District of West-inghouse Electric & Manufacturing Company, within the meaning ofSection* 9(c) and,Section 2(6) and(7) of the National Labor Re-lations Act.2.All salaried employees below_a supervisory capacity at theBuffalo Administrative District of the Company,constitute a unitappropriate for the purposes of collective bargaining,within- themeaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National Labor.Relations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWestinghouse Electric & Manufacturing Company, Buffalo,New York, an election by secret ballot shall be conducted as early aspossible, but not later than thirty,(30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-,A or for the Third Region, acting in this matter as agent for theNational Labor Relation's Board, and subject to Article III, Section9, of said Rules and Regulations, among all salaried employees ofthe Company at its Buffalo Administrative District, below a super-visory capacity, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation and employees who were-then or have since been tem-porarily laid off, but excluding employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Buffalo DistrictWestinghouse Salaried EmployeesAssociation, affiliated with Federation ofWestinghouse Employees'Associations, for the purposes of collective bargining. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 407-[SAME TITLE]CERTIFICATION OF REPRESENTATIVES-October 29, 1940On September 23, 1940, the National Labor Relations, Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.Pursuant to the Direction of Election,an election by secret ballot was conducted on October 9, 10, and 11,1940, under the direction and supervision of the Regional Directorfor the Third Region (Buffalo, New York). On October 12, 1940,the Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an ElectionReport.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Totalon eligibility list-----------------------------------84Totalballots cast----------------------------------------66Totalballots challenged-----------------------------------1Total blank ballots---------------------------------------noneTotal void ballots----------------------------------------noneTotal valid ballots cast-----------------------------------65Total votes cast for Buffalo District Westinghouse SalariedEmployees Association----------------------------------63Total votes cast against Buffalo DistrictWestinghouseSalaried Employees Association-------------------------2By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,_IT IS HEREBY CERTIFIEDthat Buffalo District Westinghouse SalariedEmployees Association has been designated and selected by a major-ity of all salaried employees below a supervisory capacity at the Buf-faloAdministrative District ofWestinghouse Electric & Manufac-turing Company, as their representative for the purpose of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, BuffaloDistrictWestinghouse Salaried Employees Association is the exclu-sive representative of all such employees for the purposes of collec-tive bargaining in respect to rates of pay, wages, hours of employ- -ment, and other conditions of employment.27 N. L.R. B., No. 86a.1